DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9-11, 13-15, and 17-20 are pending.  Claims 9, 13, and 17 are withdrawn.  Claims 1-7, 10, 11, 14, 15, and 18-20 are examined.

Response to Arguments
	Applicant’s arguments and allegations of unexpected results are persuasive.  As such, the rejections of record, with the exception of the double patenting rejections, are withdrawn.  As requested, the double patenting rejections are held in abeyance and are maintained.

(Maintained) Double Patenting Rejections (Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 11, 14, 15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos.
9,700,553 (claims 1-30);
9,198,905 (claims 1-18);
9,205,083 (claims 1-14);
9,238,032 (claims 1-20);
9,168,234 (claims 1-12);
9,402,844 (claims 1-18);
9,278,095 (claims 1-17) ;
9,314,462 (claims 1-17);
9,375,429 (claims 1-27) ;
9,370,513 (claims 1-28); 
9,402,843 (claims 1-18); 
9,408,815 (claims 1-30): 
9,457,025 (claims 1-30); 
9,421,176 (claims 1-19); 
9,457,023 (claims 1-25);
9,474,731 (claims 1-29);
9,486,450 (claims 1-30); 
9,707,191 (claims 1-30); 
10,064,857 (claims 1-30);
10,105,327 (claims 1-28);
10,772,850 (claims 1-28);
10,780,064 (claims 1-23);
10.786,469 (claims 1-24);
10,799,497 (claims 1-14);
10,874,665 (claims 1-15);
10,881,657 (claims 1-9);
10,894,046 (claims 1-27);
10,925,842 (claims 1-20);
10,933,034 (claims 1-12);
10,940,124 (claims 1-20);
10,945,973 (claims 1-29);
10,966,942 (claims 1-20);
10,966,974 (claims 1-12);
11,020,389 (claims 1-18);
11,129,826 (claims 1-23); and
11,147,808 (claims 1-29).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patents cited above are drawn to a method of administering a combinations of dextromethorphan and bupropion or its  metabolite such as hydroxybupropion, threohydroxybupropion, or erythrohydroxybupropion to a human being in need of treatment with dextromethorphan  once or twice a day for at least 8 consecutive days for increasing plasma level or metabolic lifetime of dextromethorphan wherein the human being is an extensive or non-poor metabolizer of dextromethorphan.  Further, the daily dose of dextromethorphan falls within the claimed range and/or is an optimizable parameter through nothing more than routine experimentation. Thus, the instant claims would have been obvious over the claims of the patents cited above. The subject populations and combinations claimed are the same and/or obvious variants thereof.
Claims 1-7, 10, 11, 14, 15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following pending claims of copending Application Nos. 
15/164,767 (claims 1-29)
15/206,057 (claims 1-29);
15/213,283 (claims 1-30);
15/216,545 (claims 1-29); 
15/224,233 (claims 1-30), 
15/236,290 (claims 1-30), 
15/238,182 (claims 1, 3-19, and 21-32);
15/263,138  (claims 1-30);
15/599,163 (claims 1-30);
15/621,882 (claims 1-30);
15/645,939 (claims 1-30);
15/647,069 (claims 1-30);
15/647,852 (claims 1-30);
15/688,660 (claims 1-30);
15/691,532 (claims 1-30); and
15/695,995 (claims 1-30).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patents cited above are drawn to a method of administering a combinations of dextromethorphan and bupropion or its  metabolite such as hydroxybupropion, threohydroxybupropion, or erythrohydroxybupropion to a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628